   8:20-cv-00080-JFB-CRZ Doc # 50 Filed: 06/09/21 Page 1 of 1 - Page ID # 77




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

MARK A. KULA,

                     Plaintiff,                                 8:20CV80

       vs.
                                                  AMENDED PROGRESSION ORDER
DENIS RICHARD MCDONOUGH, Secretary
of the United States Department of Veteran
Affairs; and DEPARTMENT OF VETERANS
AFFAIRS,

                     Defendants.


      IT IS ORDERED that Defendants’ unopposed motion to extend (Filing No. 49) is
granted and the final progression order is extended as follows:

   1) The status conference currently set for June 15 at 10:00 a.m. is continued to July
      20, 2021 at 10:30 a.m. by telephone. Counsel shall use the conferencing
      instructions assigned to this case to participate in the conference.

   2) The deadline for filing motions to dismiss and motions for summary judgment is
      July 12, 2021.

   3) The parties shall comply with all other stipulations and agreements recited in their
      Rule 26(f) planning report that are not inconsistent with this order.

   4) All requests for changes of deadlines or settings established herein shall be
      directed to the undersigned magistrate judge, including all requests for changes of
      trial dates. Such requests will not be considered absent a showing of due diligence
      in the timely progression of this case and the recent development of
      circumstances, unanticipated prior to the filing of the motion, which require that
      additional time be allowed.

      Dated this 9th day of June, 2021.

                                                BY THE COURT:

                                                s/ Cheryl R. Zwart
                                                United States Magistrate Judge
